Title: To George Washington from Benjamin Lincoln, 9 October 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     War Office October 9. 1782
                  
                  I have been honoured with your letters of the 3d and have laid before Congress the Copy of your letter to Sir Guy Carleton.
                  I have written to General Greene respecting the disposition of the Troops which I mentioned to your Excellency.
                  General Hazen has been some time since notified that no passes signed by him would avail the Officers.  In a late letter to your Excellency I have requested your opinion on the propriety or impropriety of indulging the Officers to go into New York.  I wish sincerely your ideas of this matter.
                  I have the honour to inclose two resolves of Congress—one of the 1st and the other of the 4th instant.  With the highest Sentiments of Esteem I have the honour to be Your Exs most obed. Servant
                  
                     B. Lincoln
                  
                  
                     P.S.  As the Indians are called in could not the troops be removed from Wyoming.
                  
                  
                  
               